IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                                 )
                                                   )
       v.                                          )      ID. Nos. 1705002474,
                                                   )               1705004722
ROBERT P. CAULK,                                   )
                                  Defendant.       )

                               Submitted: June 29, 2021
                                Decided: July 12, 2021

         ORDER DENYING MOTION TO REDUCE SENTENCE

       Upon consideration of Defendant Robert P. Caulk’s Motion to Reduce

Sentence (D.I. 62)1, the State’s response thereto (D.I. 64), and the record in

this case, it appears to the Court that:

       (1)     After a two-day bench trial, the Court entered a verdict finding

Mr. Caulk guilty of one count of Robbery in the First Degree and one count

of Possession of a Deadly Weapon During the Commission of a Felony

(“PDWDCF”) stemming from his hold up of a convenience store in April

2017.2 The Court also found Mr. Caulk guilty of one count of Robbery in the

First Degree for each of two other robberies of the same convenience store




1
    To avoid confusion, unless otherwise noted, the Court will reference only the docket
entries from Case ID No. 1705004722.
2
    Verdict Tr., Jan. 8, 2018, at 11 (D.I. 55).
that he committed on two different days in May 2017.3 The Court then

ordered a pre-sentence investigation and deferred sentencing until its

completion.4

        (2)      Prior to sentencing, the State moved to declare and sentence Mr.

Caulk as a habitual criminal offender.5

        (3)      On July 16, 2018, the Court granted the State’s motion to apply

the Habitual Criminal Act to certain of the robbery charges6 and sentenced

Mr. Caulk: (i) for one count of first-degree robbery (IN17-05-0760)—25

years at Level V to be served under the provisions of 11 Del. C. § 4214;

(ii) for a second count of first-degree robbery (IN17-05-1322)—25 years at

Level V to be served under the provisions of 11 Del. C. § 4214; (iii) for the

third count of first-degree robbery (IN17-05-0759)—15 years at Level V,

suspended after three years for two and one-half years of decreasing levels of

supervision; and (iv) for PDWDCF (IN17-05-1324)—two years at Level V.7


3
    Id. at 11-12.
4
    Id. at 13.
5
   Mot. to Dec. Def. Habitual Offender, State v. Robert Caulk, ID Nos. 1705004722 and
1705002474 (Del. Super. Ct. Mar. 22, 2018) (D.I. 45).
6
   Order Dec. Def. Habitual Offender, State v. Robert Caulk, ID Nos. 1705004722 and
1705002474 (Del. Super. Ct. July 16, 2018) (D.I. 50).
7
   Sentencing Order, State v. Robert Caulk, ID Nos. 1705004722 and 1705002474 (Del.
Super. Ct. July 16, 2018) (D.I. 51).



                                         -2-
           (4)   Mr. Caulk’s sentence has an effective date of July 20, 2017, and

includes 70 days of credit time.8 Each 25-year term of imprisonment for two

of his first-degree robbery convictions (IN17-05-0760 and IN17-05-1322) is

a minimum term of incarceration that must be imposed and cannot be

suspended or reduced due to application of Mr. Caulk’s habitual criminal

status.9 The three-year unsuspended Level V portion for his third robbery

(IN17-05-0759) is also a minimum term of incarceration that must be imposed

and cannot be suspended or reduced,10 as is the two-year term for the

PDWDCF (IN17-05-1324) conviction.11                    So the unsuspended 55-year

Level V span of Mr. Caulk’s sentence is comprised of cumulated minimum

or mandatory periods of incarceration. And as required by then-extant law,




8
     Id.
9
    DEL. CODE ANN. tit. 11, § 4214(d) (2016) (providing that one, like Mr. Caulk, who had
been twice previously convicted of Title 11 violent felonies and is thereafter convicted of
another Title 11 violent felony can be declared a habitual criminal; such a habitual criminal
must receive a minimum sentence of not less than the statutory maximum penalty otherwise
provided for the triggering Title 11 violent felony (or felonies) that form the basis of the
State’s habitual criminal petition); id. at § 4214(e) (prohibiting the suspension of any
minimum sentence required to be imposed under § 4214(d)); id. at §§ 832(a) & (b),
4205(b)(2) (maximum sentence for robbery first degree is 25 years at Level V).
10
   Id. at §§ 832(a) & (b) (minimum mandatory sentence for robbery first degree is three
years at Level V).
11
   Id. at §§ 1447(a), 4205(b)(2) (minimum mandatory sentence PDWDCF is two years at
Level V).



                                            -3-
not one of Mr. Caulk’s several terms of confinement could be made to run

concurrently with any of those other terms.12

        (5)     Mr. Caulk immediately filed a direct appeal in the Delaware

Supreme Court. His convictions and sentences were affirmed on appeal.13

        (6)     Shortly thereafter, Mr. Caulk docketed this motion under

Superior Court Criminal Rule 35(b)14 requesting reduction of his Level V

term.15 He asks here that the Court order his mandatory terms of confinement

imposed for his separate robbery and PDWDCF counts to run concurrently.16

In effect, this would cut Mr. Caulk’s prison term to slightly less than half of



12
     Id. at § 3901(d) (2016) (“[N]o sentence of confinement of any criminal defendant by
any court of this State shall be made to run concurrently with any other sentence of
confinement imposed on such criminal defendant for any conviction of . . . robbery in the
first degree . . .”). See State v. Thomas, 220 A.3d 257, 264-65 (Del. Super. Ct. 2019) (“[I]t
simply doesn’t matter whether both . . . crimes in the equation are concurrent-sentence-
prohibited or not. As long as one crime in the calculation is concurrent-sentence-
prohibited, it cannot be made to run concurrently with any other.”) (emphasis in original).
13
     Caulk v. State, 2019 WL 1299962 (Del. Mar. 19, 2019).
14
    Mr. Caulk’s labeling of his application as a “Petition to Request Concurrent
Sentencing” is of no moment. He’s seeking to reduce his sentence of imprisonment. And,
“[t]here is no separate procedure, other than that which is provided under Superior Court
Criminal Rule 35, to reduce or modify a sentence.” Jones v. State, 2003 WL 21210348, at
*1 (Del. May 22, 2003).
15
   D.I. 49. The Court stayed consideration of this motion until the resolution of Mr.
Caulk’s Rule 61 proceedings. Letter Order, State v. Robert Caulk, ID Nos. 1705002474,
1705004722 (Del. Super. Ct. Oct. 28, 2019) (D.I. 57). His postconviction motion was
denied last month. Caulk v. State, 2021 WL 2662250 (Del. Super Ct. June 29, 2021).
16
     Def. Rule 35(b) Mot., at 2-4.



                                            -4-
that imposed. According to Mr. Caulk, this relief is permitted by “House Bill

#5.”17

         (7)        The Court may consider such a motion “without presentation,

hearing or argument.”18 The Court will decide his motion on the papers filed

and the complete sentencing record in Mr. Caulk’s case.

         (8)        When    considering    motions     for   sentence    reduction     or

modification, this Court addresses any applicable procedural bars before

turning to the merits.19

         (9)        “Rule 35(b) requires that an application to reduce imprisonment

be filed promptly – i.e. within 90 days of the sentence’s imposition –

‘otherwise, the Court loses jurisdiction’ to act thereon.”20 An exception to

this bar exists: to overcome the 90-day time limitation, an inmate seeking to

reduce a sentence of imprisonment on his or her own motion must demonstrate

“extraordinary circumstances.”21 A heavy burden is placed on the inmate to


17
     Id. at 1, 3.
18
     Super. Ct. Crim. R. 35(b).
19
     State v. Redden, 111 A.3d 602, 606 (Del. Super. Ct. 2015).
20
     Redden, 111 A.3d at 607 (internal citations omitted).
21
    Sample v. State, 2012 WL 193761, at *1 (Del. Jan. 23, 2012) (“Under Rule 35(b), the
Superior Court only has discretion to reduce a sentence upon motion made within 90 days
of the imposition of sentence, unless ‘extraordinary circumstances’ are shown.”) (emphasis
added).



                                            -5-
establish “extraordinary circumstances” in order to uphold the finality of

sentences.22

        (10) Mr. Caulk filed his motion more than a year after he was

sentenced. To the extent he believes that “House Bill #5”23—which around

the time of his filing further expanded a Delaware sentencing judge’s

authority to impose concurrent, rather than consecutive terms of

confinement—provides some exceptional avenue for relief under Rule

35(b),24 he is incorrect. “Rule 35(b) is not now, nor ever has been, an

instrument for reexamination of previously imposed sentences in light of

subsequent statutory changes.”25 And so, such subsequent statutory changes

simply do not meet Rule 35’s “extraordinary circumstance” criterion.26

        (11) Lastly, Mr. Caulk is indeed asking for the retroactive application

of the 2019 Amended Sentencing Act (i.e., “House Bill #5”)—a sentencing



22
    State v. Diaz, 2015 WL 1741768, at *2 (Del. Apr. 15, 2015) (“In order to uphold the
finality of judgments, a heavy burden is placed on the defendant to prove extraordinary
circumstances when a Rule 35 motion is filed outside of ninety days of the imposition of a
sentence.”).
23
   See Del. H.B. 5 § 1, 150th Gen. Assem., 82 DEL. LAWS ch. 66, § 1 (2019) (amending
DEL. CODE ANN. tit. 11, § 3901(d)).
24
   Def. Rule 35(b) Mot., at 1 (stating “House Bill # 5 . . . is replete with it’s [sic] intent to
give courts absolute discretion” to grant the relief Mr. Caulk seeks).
25
     Thomas, 220 A.3d at 261.
26
     Id. at 262-63.

                                              -6-
reform provision enacted while he was already in prison serving his sentence.

He seems to suggest that there is some alternate mechanism within the 2019

Amended Sentencing Act’s enactment itself that permits the Court to modify

its original sentencing judgment and now deem his robbery and weapons

terms of confinement to have been running concurrently since July 2017.27

But as this Court has held, “the General Assembly neither provided for such

retroactivity explicitly nor included special procedures to address its

retrospective application.”28 Thus, application of the 2019 Amended

Sentencing Act to modify the terms of Mr. Caulk’s pre-existing sentence and

to order each separate period of his confinement to run (or deem those periods

to have been running) concurrently is prohibited.29

           NOW, THEREFORE, IT IS ORDERED that Mr. Caulk’s motion for

reduction or modification of sentence is DENIED.



                                                      Paul R. Wallace, Judge
Original to Prothonotary
cc: Mr. Robert P. Caulk, pro se
    Matthew C. Bloom, Deputy Attorney General
    Timothy Maguire, Deputy Attorney General
    Investigative Services Office
27
     Def. Rule 35(b) Mot., at 3-4.
28
     Thomas, 220 A.3d at 265.
29
     Id.



                                     -7-